                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                  No. 20-03003-01-CR-S-MDH

                      Plaintiff,
                                                           18 U.S.C.§ 2251(a) & (e)
              v.                                           NLT 15 Years Imprisonment
                                                           NMT 30 Years Imprisonment
                                                           NMT $250,000 Fine
DAREN WATTS,                                               NLT 5 Years Supervised Release NMT Life
[DOB 10/13/1992]                                           NMT Life Supervised Release
                      Defendant.                           Class B Felony

                                                           $100 Special Assessment

                                        INDICTMENT

       THE GRAND JURY CHARGES THAT:

       Between November 1, 2017, and February 17, 2019, in Greene County, in the Western District

of Missouri, the defendant, DAREN WATTS, did employ, use, persuade, induce, entice, and coerce a

minor, Jane Doe, to engage in sexually explicit conduct for the purpose of producing a visual depiction

of such conduct, and the visual depiction was produced using materials that had been mailed, shipped,

and transported in interstate and foreign commerce, and the visual depiction was transmitted using any

means and facility of interstate and foreign commerce, all in violation of Title 18, United States Code,

Sections 2251(a) and (e).


                                                    A TRUE BILL


                                                    /s/ Kevin Elliott______________________
                                                    FOREPERSON OF THE GRAND JURY

/s/ James J. Kelleher__________________
James J. Kelleher
Assistant United States Attorney

DATED:____01/21/2020_______________



          Case 6:20-cr-03003-MDH Document 1 Filed 01/21/20 Page 1 of 1
